Citation Nr: 1102049	
Decision Date: 01/18/11    Archive Date: 01/26/11

DOCKET NO.  07-13 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUE

Entitlement to service connection for the cause of death of the 
Veteran.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

C. Ferguson, Counsel

INTRODUCTION

The Veteran had honorable active service in the United States 
Army from November 1968 to August 1971, which included a tour of 
duty in the Republic of Vietnam.  He was in receipt of the Purple 
Heart medal.  The appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2004 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).

In January 2010, the appellant presented hearing testimony before 
the undersigned Veterans Law Judge at the RO.  The transcript of 
the hearing is associated with the claims folder.

In July 2010, the Board found the appellant's claim to be 
reopened by way of the submission of new and material evidence, 
and remanded the reopened claim for further evidentiary 
development.  The case is now ready for disposition.


FINDINGS OF FACT

1.  The Veteran died in June 2003.  The death certificate 
identified the immediate cause of the Veteran's death as coronary 
atherosclerosis.  

2.  Service connection was in effect for posttraumatic stress 
disorder (PTSD) at the time of the Veteran's death.  He was not 
service-connected for any other disability.  


3.  In the Physician/Coroner's Amendment from the State of 
California Department of Public Health, PTSD and Parkinson's 
disease were identified as significant conditions contributing to 
death but not resulting in the underlying cause.  

4.  The Veteran has qualifying service in the Republic of Vietnam 
and is therefore presumed to have been exposed to herbicides.  

5.  VA has recently amended its regulation governing diseases 
subject to presumptive service connection based on herbicide 
exposure, by adding, in pertinent part, Parkinson's disease and 
ischemic heart disease to the list of presumptive diseases.  


CONCLUSION OF LAW

The cause of the Veteran's death was incurred as a result of his 
active military service.  38 U.S.C.A. §§ 1110, 1131, 1310, 5103, 
5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309, 3.312 (2010); See Final Rule, 75 Fed. Reg. 53,202-216 
(Aug. 31, 2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating their 
claims for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.159, 3.326(a) (2010).  In view of the disposition herein, 
additional discussion of those procedures is unnecessary.

II.  Pertinent Law, Facts, and Analysis

The appellant contends that the cause of the Veteran's death, 
heart disease, was caused or aggravated by his PTSD (or treatment 
related thereto) or, in the alternative, that his heart disease 
was caused by presumed herbicide exposure related to his service 
in the Republic of Vietnam.  

Dependency and indemnity compensation is payable to the surviving 
spouse of a veteran if the veteran died from a service-connected 
disability.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.5.  

The death of a veteran will be considered as having been due to a 
service-connected disability when the evidence establishes that 
such disability was either the principal or a contributory cause 
of death.  The issue involved will be determined by exercise of 
sound judgment, without recourse to speculation, after a careful 
analysis has been made of all the facts and circumstances 
surrounding the death of the veteran, including, particularly 
autopsy reports.  38 C.F.R. § 3.312(a).

The service connected disability will be considered as the 
principal (primary) cause of death when such disability, singly 
or jointly with some other condition, was the immediate or 
underlying cause of death or was etiologically related thereto.  
38 C.F.R. § 3.312(b).  

A contributory cause of death is inherently one not related to 
the principal cause.  In determining whether the service-
connected disability contributed to death, it must be shown that 
it contributed substantially or materially; that it combined to 
cause death; that it aided or lent assistance to the production 
of death.  It is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c)(1).    



In order to establish service connection for the cause of death, 
there must be (1) evidence of death; (2) evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and death.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

In the present case, the evidence of record confirms the 
occurrence of the Veteran's death.  Indeed, the death certificate 
notes that, unfortunately, the Veteran died in June 2003 of 
coronary atherosclerosis.  The amended death certificate further 
notes that the other significant conditions contributing to 
death, but not resulting in the underlying cause, were PTSD and 
Parkinson's disease.  

In addition, for reasons explained in greater detail below, the 
Board finds that the identified immediate cause of the Veteran's 
death, coronary atherosclerosis, is related to the Veteran's 
presumed herbicide exposure.      

The governing law provides that a "veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975, shall be presumed to have been exposed 
during such service to an herbicide agent . . . unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service."  38 U.S.C.A. § 
1116(f).  

The deceased Veteran, in this case, had qualifying service in the 
Republic of Vietnam.  Indeed, his DD Form 214 reveals that he 
served from August 1970 to August 1971 in Vietnam.  Thus, he is 
presumed to have been exposed to one or more herbicide agents, in 
the absence of affirmative evidence to the contrary.  There is no 
affirmative evidence to establish that the Veteran was not 
exposed to a herbicide agent in service included in the 
evidentiary record.  


In order to establish presumptive service connection for a 
disease associated with exposure to certain herbicide agents, the 
following must be shown:  (1) that the Veteran served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975; (2) that he suffered from a 
disease associated with exposure to certain herbicide agents 
enumerated under 38 C.F.R. § 3.309(e); and (3) that the disease 
process manifested to a degree of 10 percent or more within the 
specified time period prescribed in section 3.307(a)(6)(ii).  38 
U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  

By regulation, presumptive service connection on the basis of 
exposure to herbicide agents is warranted for the following 
disorders: AL amyloidosis; chloracne or other acneform disease 
consistent with chloracne; Type II diabetes; Hodgkin's disease; 
chronic lymphocytic leukemia; multiple myeloma; non-Hodgkin's 
lymphoma; acute and subacute peripheral neuropathy; porphyria 
cutanea tarda; prostate cancer; respiratory cancers (cancer of 
the lung, bronchus, larynx, or trachea), and soft-tissue sarcoma 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e) (2010).  

In March 2010, VA issued a proposed rule to amend the regulations 
concerning Agent Orange to establish presumptive service 
connection based on herbicide exposure for chronic B-cell 
leukemias, Parkinson's disease, and ischemic heart disease.  The 
proposed rule clarified that ischemic heart disease includes, but 
is not limited to, "acute, subacute, and old myocardial 
infarction; atherosclerotic cardiovascular disease including 
coronary artery disease (including coronary spasm) and coronary 
bypass surgery; and stable, unstable and Prinzmetal's angina.  
See 75 Fed. Reg. 14,391, 14,393 (Mar. 25, 2010); March 2010 e-
mail from the Special Counsel to the Chief Counsel for 
Operations.  The rule was subsequently issued in final form.  See 
75 Fed. Reg. 53,202 (Aug. 31, 2010).  A previously imposed stay 
on processing claims affected by the herbicide-related 
presumptions was lifted 


effective October 30, 2010.  See Chairman's Memorandum No. 01-10-
37 (Nov. 1, 2010.  As a result, ischemic heart disease, 
Parkinson's disease, and hairy cell leukemia are now part of the 
list of presumptive disabilities in the regulation.  See Final 
Rule, 75 Fed. Reg. 53,202-216 (Aug. 31, 2010) (to be codified at 
38 C.F.R. § 3.309(e)).

Thus, the recent amendment to the regulation governing diseases 
associated with exposure to certain herbicides added ischemic 
heart disease to the list of presumptive disabilities.  As 
explained above, the term "ischemic heart disease"  includes 
coronary atherosclerosis, which was the immediate cause of the 
Veteran's death as listed on the death certificate (and the 
amended death certificate).  It is further noted that Parkinson's 
disease, which was identified as a significant condition 
contributing to death but not resulting in the underlying cause, 
was also added to the list of presumptive disabilities.

Although the Board observes that there is both favorable and 
unfavorable medical opinion evidence of record addressing the 
relative probability that the Veteran's service-connected PTSD 
either caused or aggravated the coronary atherosclerosis which 
resulted in his death, no discussion of the medical opinions is 
necessary in light of the presumption of service connection for 
coronary atherosclerosis pursuant to the amended regulation.   

Thus, because the Veteran had qualifying Vietnam service, is 
presumed to have been exposed to herbicide agents during his 
Vietnam service, and died of a disease presumptively associated 
with exposure to herbicide agents, service connection for the 
cause of death of the Veteran is warranted.  




ORDER

Entitlement to service connection for the cause of death of the 
Veteran is granted.



____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


